Citation Nr: 1603319	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1955 to September 1956.   

The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death.  The RO in Cleveland, Ohio, has current jurisdiction over the claim.  

In November 2015, the appellant and her granddaughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

At the November 2015 Board hearing, the appellant raised a new theory of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran died in a VA hospital in June 2009.  The cause of death listed on the state death certificate was renal failure due to or as a consequence of coronary artery disease, both of which had their onset years earlier.  On a VA death certificate diagnosis worksheet, a VA staff physician also noted diabetes as another significant condition contributing to death.  

At the time of his death, the Veteran had service-connected rheumatoid arthritis of the following 13 joints: lumbosacral spine; right wrist, elbow, shoulder, hip, knee, and fingers of the right hand; and left wrist, elbow, hip, knee, shoulder, and fingers of the left hand.  The combined rating of 100 percent had been effective since May 17, 2006.  

In February 2010 statement, an April 2010 notice of disagreement, and during the Board hearing, the appellant contended that the many medications that the Veteran was prescribed for service-connected rheumatoid arthritis over his lifetime subsequent to active service caused renal failure or otherwise contributed to the cause of the Veteran's death.  The appellant also contended that the Veteran was injured in a fall during his inpatient treatment at the VA hospital, that this fall also contributed to his death, and that the fall was due to failure of VA hospital staff to respond promptly to patient calls.  

Service treatment records showed that the Veteran was diagnosed with rheumatoid arthritis during active service.  He reported to clinicians that he had experienced an episode of rheumatic fever that required six months of bed rest prior to service.  Neither the episode nor any residuals were noted on entry into active duty.  The Veteran was awarded an early honorable discharge in September 1956 and the RO granted service connection for multiple joints effective the day following discharge from active service.  

An extensive file of VA treatment records showed that the Veteran's rheumatoid arthritis was found to have periods of active and inactive disease process but that he was prescribed many different medications for arthritis of his joints, such as (but not limited to) high dose aspirin, salicylates, ibuprofen, Indocin, Inderol, Tylenol, Zomax, Celebrex, Voltaren, Robaxin, Tramadol, Percocet, morphine, cortisone, and Tolectin. 

The Veteran was also diagnosed and treated with various medications for the following nonservice-connected disorders: diabetes mellitus, atherosclerotic and coronary artery disease with episodes of myocardial infarction and cerebrovascular accidents, and renal insufficiency.  In November 2000, a VA physician attributed the chronic renal insufficiency to diabetes.  The Veteran was also diagnosed and treated for hypothyroidism and hypokalemia.  Additionally, the Veteran reported to clinicians that he used amphetamines to remain alert during his time as a truck driver.  

In a March 2010 rating decision, a March 2011 statement of the case, and an August 2015 supplemental statement of the case, the AOJ denied service connection for the cause of the Veteran's death because the disorders listed on the death certificate were not service-connected at the time of death, service treatment records did not show an onset of the fatal disorders in service or to a compensable degree within one year of service, and there was no competent evidence that the fatal disorders were caused or aggravated by military service.  In the statement of the case, the AOJ noted that there was no evidence to show that the fall contributed to death, and in the supplemental statement of the case, the AOJ also noted that the Veteran's service-connected rheumatoid arthritis was not a primary or contributing cause of death.  

38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

In this case, the record does not contain a competent medical opinion addressing whether renal insufficiency, coronary artery disease, or diabetes mellitus was caused or aggravated by the service-connected rheumatoid arthritis, including the effects of medication or other factors such as inactivity imposed by the disease.  Therefore, a medical review and opinion are necessary since there is a reasonable possibility that this evidence would aid in substantiating the appellant's claim. 

As relevant to the § 1151 aspect of the appellant's claim, VA inpatient records dated April 1, 2009 (pages 481-492 in the Virtual VA file of CAPRI records posted on August 14, 2015) show that the Veteran fell from a wheelchair while reaching for something and sustained a cut above his left eye.  There has been no medical assessment of the appellant's claim that this fall was a possible contributing factor to the cause of the Veteran's death and if so, whether the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 have been met.  Therefore, a medical review and opinion are necessary since there is a reasonable possibility that this evidence would aid in substantiating the appellant's claim. 

Finally, the appellant was provided notice in February 2010 that included the criteria to substantiate a claim for Dependency and Indemnity Compensation based on a disability that was not service-connected at the time of death but did not provide the criteria for service connection on a direct or secondary basis.  Further, the appellant raised the issue of compensation under 38 U.S.C.A. § 1151 and must be provided adequate notice of the criteria for this benefit.  
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice of the all criteria for service connection on a direct and secondary basis and the criteria to substantiate a claim for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  Request that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  Thereafter, provide access to the VA electronic claims files to an appropriate VA medical examiner.  Request that the examiner review the file including the history of diagnosis and medical treatment for rheumatoid arthritis and the fall during VA hospitalization in April 2009 and note the review in a written opinion.  

Request that the examiner provide opinions as follows: 

(A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected rheumatoid arthritis was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death))? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   

(B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's fatal renal insufficiency, coronary artery disease, or diabetes mellitus was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected rheumatoid arthritis, including the medications used to treat the disease over a long period of time? 

(C)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his fall during his inpatient treatment in April 2009?  If so, please identify the nature of any such additional disability.   

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii)  If an additional disability is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death))? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

All opinion expressed must be accompanied by supporting rationale.    

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appellant's claim for service connection for the cause of the Veteran's death based on the entirety of the evidence.  If the claim remains denied, issue the appellant a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

